Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A, claims 1-2, in the reply filed on 30 Dec. 2021 is acknowledged. 
Applicant argues that the in an international or national stage application containing claims drawn to various combinations of categories, including a product and a process specially adapted for the manufacture of said product must be considered to have unity of invention.
However, while 37 CFR 1.475(b)(1) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn to a product and a process specially adapted for the manufacture of the product, this does not preclude that there is lack of unity of invention under PCT Rule 13.1 and 13.2 (see also MPEP 1850 II).  Further, applicants have not provided any evidence that the product is "specially adapted for" the manufacture of the process.  Therefore, it is the examiner’s position that the restriction requirement was proper and that there is a lack of unity of invention.
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 30 Dec. 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this phrase be amended to read: “the resin film”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida et al. (US Patent 4,508,875, published 02 Apr. 1985, hereinafter Kishida) in view of Morita et al. (US Patent Application 2015/0104653 A1, published 16 Apr. 2015, hereinafter Morita) and evidence provided by PubChem (“Potassium hydroxide”, accessed 14 Jan. 2022, hereinafter PubChem.
Regarding claims 1-2, Kishida teaches a multi-layer structure polymer composition comprising:
polymer A comprising 50-100 parts alkyl acrylate, 0-50 parts C1-C4 alkyl methacrylate, 0-20 parts polymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts graft linking agent (col. 5, line 7 – col. 6, line 8),  
Polymer B comprising 80 – 100 parts alkyl acrylate, 0-20 parts C1-C4 alkyl methacrylate, 0-20 parts copolymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts of grafting agent (col. 6, lines 56-68),
Polymer C comprises 51 to 100 parts C1-C4 alkyl methacrylate and 0 to 29 parts alkyl acrylate (col. 8, lines 17-29).
Kishida teaches that his multi-layer structure polymer composition is suitable for the production of a film (col. 2, lines 64-66).  Kishida teaches a film thickness of 1 mm or less (claim 9) with example films having thicknesses of 50 and 80 [Symbol font/0x6D]m (col. 15, lines 41-42 and col. 23, lines26-28).  Kishida teaches the glass transition temperature of Polymer C is 60⁰C or above, preferably 80⁰C or above (col. 8, lines 35-38).  Kishida teaches that that different samples of the polymer were prepared by varying the salting out agent and devising the conditions of washing 
Kishida does not disclose the glass-transition temperature of a film comprising his multi-layer structure polymer nor the acid values of such a film.
It is the examiner’s position that given that Polymer C is up to 80 wt.% of the multi-layer structure (col. 8, lines 42-45) and Polymer C is the outermost component, it is the examiner’s position that a glass-transition temperature of the multi-layer structure polymer would also be greater than 80⁰C.  
Morita teaches a multilayer coating comprising an acrylic resin with an acid value of 0.2 to 2.0 mg KOH/g (paragraph 0064).
As evidenced by PubChem, the molecular weight of potassium hydroxide (KOH) is 56.1 g/mol (page 1).
Therefore, the acid values taught by Morita correspond to 0.0036 (0.2/56.1) to 0.036 mmol/g (2.0/56.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize acid values as taught by Morita in the multi-layer structure polymer composition of Kishida.  Morita teaches that this range of acid values provides good water resistance and alkali resistance (paragraph 0064).
It is the examiner’s position that given that Morita did not specify his teaching is relevant for only the toluene soluble or the toluene insoluble portion of the acrylic resin his teaching would be applicable to both the acetone soluble and the acetone insoluble portions of the film of Kishida in view of Morita.

Therefore, it would have been obvious to one of ordinary skill in the art to choose amounts of the monomers, crosslinking agents, grafting agents, film thicknesses, and acid values including those presently claimed.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP H11/71437 A, published 16 Mar. 1999, hereinafter Miyake) in view of Morita et al. (US Patent Application 2015/0104653 A1, published 16 Apr. 2015, hereinafter Morita) and evidence provided by PubChem (“Potassium hydroxide”, accessed 14 Jan. 2022, hereinafter PubChem.
Regarding claims 1-2, Miyake teaches an acrylic multi-layer granular composite having a three layer structure comprising (Abstract):
Innermost layer of 80-98.99 wt.% methyl methacrylate (MMA), 1-20 wt.% alkyl acrylate (AA) having 1-8 carbon atoms in the alkyl group, 0.01-1 wt.% of a polyfunctional grafting agent, and 0-0.5 wt.% of a polyfunctional crosslinking agent,  
Soft layer of 70-99.5 wt.% alkyl acrylate (AA) having 1-8 carbon atoms in the alkyl group, 0-30 wt.% of methyl methacrylate (MMA), 0.5-5 wt% of a polyfunctional grafting agent, and 0-5 wt.% of a polyfunctional crosslinking agent,
Outermost layer having a glass transition temperature of not less than 80⁰C comprising a polymer comprising 90-99 wt.% of methyl methacrylate (MMA) and 1-10 wt.% of alkyl acrylate.
Miyake teaches a molded product comprising his acrylic multilayer structure granular complex that is a film (claims 4 and 5).  Miyake teaches using his composition to form a 50 [Symbol font/0x6D]m coating (film) on a thermoplastic polymer (paragraph 0076).  Miyake teaches that that the method for separating and recovering the acrylic multilayer structure granular composite from the dispersion is not particularly limited, and any method may be used as long as it does not cause deterioration of the physical properties of the acrylic multilayer structure granular composite (paragraph 0043).  Miyake teaches that his granular composite is washed (paragraph 0044) and dried (paragraph 0043).  Miyake teaches that thin molded products using his acrylic multilayer structure granular composite have excellent impact resistance, stress whitening resistance, and hot water bleaching resistance, and whitening does not occur when bent (paragraph 0047).
Miyake does not disclose the glass-transition temperature of a film comprising his multi-layer structure polymer nor the acid values of his film.
It is the examiner’s position that given that Miyake’s outer most layer is 50-75 wt.% of his acrylic multilayer structure granular composite (paragraph 0015), it is the examiner’s position that a glass-transition temperature of a film comprising his composite would also be greater than 80⁰C.  
Morita teaches a multilayer coating comprising an acrylic resin with an acid value of 0.2 to 2.0 mg KOH/g (paragraph 0064).

Therefore, the acid values taught by Morita correspond to 0.0036 (0.2/56.1) to 0.036 mmol/g (2.0/56.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize acid values as taught by Morita in the multi-layer structure polymer composition of Miyake.  Morita teaches that this range of acid values provides good water resistance and alkali resistance (paragraph 0064).
It is the examiner’s position that given that Morita did not specify his teaching is relevant for only the toluene soluble or the toluene insoluble portion of the acrylic resin his teaching would be applicable to both the acetone soluble and the acetone insoluble portions of the film of Miyake in view of Morita.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to choose amounts of the monomers, crosslinking agents, grafting agents, film thicknesses, and acid values including those presently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishida et al. (US Patent 4,452,941, published 05 Jun. 1984) teaches an acrylic thermoplastic resin comprising a multi-layer structure polymer.  Kamiyama et al. (JP 2009/073984 A, published 09 Apr. 2009) teaches films comprising an acrylic resin film comprising rubber elastic body particles dispersed in a methacrylic resin.  Sasaki et al. (EP 0210450 B1, published 08 Feb. 1989) teaches films comprising a multi-layer structure polymer.  Yukawa (US Patent Application 2010/0323211 A1, published 23 Dec. 2010) teaches water dispersible acrylic polymer particles with acid values of 0.1 to 100 mg KOH/g.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787